Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2020 has been entered.
 
Examiner’s Amendment to the Claims
An examiner's amendment to amend the claims to the record appears below, which is based off the claims filed by applicant on 12/7/2020. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given from applicant's representative David Grabelsky over the phone on 3/15/2021.
The examiner and the applicant's representative have arrived at an agreement on amendment that will be applied to the claims. The below claims listing should supersede any previous claim listing.

Amended Claims
(Previously presented) A system for receiving an interest message, the system comprising:
at least one communication interface; 
at least one memory; and
at least one processor configured to:
receive an interest message for requesting a single named data object on a first one of the at least one communication interface, the interest message comprising a name of a requested data object, at least one name component of the name of the requested data object comprising a range of names expressing an approximation of the name of the single named data object,
determine whether the at least one memory comprises a named data object having a name falling within the range of names of the requested data object,
provide the named data object on the first one of the at least one communication interface if the at least one memory comprises the named data object,
forward the interest message on one or more further ones of the at least one communication interface if the at least one memory does not comprise the named data object,
associate the name of the requested data object with an identifier of the first one of the at least one communication interface in the at least one memory if the at least one memory does not comprise the named data object;

forward the named data object on the first one of the at least one communication interface based on the association if the at least one memory does not comprise the named data object.

2.	(Currently amended) The system of claim 1, wherein the at least one name component comprising the range of names is followed in the name of the requested data object by at least one further name component and the at least one processor is further configured to select a subset from a plurality of communication interfaces to forward the interest message on in dependence on the at least one further name component.

3.	(Previously presented) The system of claim 1, wherein at least a first name component of the name of the requested data object comprises a first range and at least a second name component of the name of the requested data object comprises a second range.

4.	(Previously presented) The system of claim 3, wherein the first range and the second range specify values of different attributes.

5.	(Previously presented) The system of claim 3, wherein the first range and the second range specify values of the same attribute.


store an entry comprising association of the name of the requested data object with the identifier of the first one of the at least one communication interface in the at least one memory,
receive a new data object on the one or more further ones the at least one communication interface, 
forward the new data object on a communication interface associated with an active entry stored in the at least one memory if a name of the new data object matches a requested data object name associated with the active entry, and 
remove the active entry from the at least one memory or deactivate the active entry in the at least one memory if the new data object is forwarded on the communication interface associated with the active entry.

7.	(Canceled)

8.	(Canceled)

9.	(Canceled)

10.	(Previously presented) A method for receiving an interest message, the method comprising:
receiving an interest message for requesting a single named data object on a first one of at least one communication interface, the interest message comprising a name of a requested data 
determining whether at least one memory comprises a named data object having a name falling within the range of names of the single named data object;
providing the named data object on the first one of the at least one communication interface if the at least one memory comprises the named data object;
forwarding the interest message on one or more further ones of the at least one communication interface if the at least one memory does not comprise the named data object;
associating the name of the requested data object with an identifier of the first one of the at least one communication interface in the at least one memory if the at least one memory does not comprise the named data object;
receiving the named data object on the one or more further ones of the least one communication interface if the at least one memory does not comprise the named data object; and
forwarding the named data object on the first one of the at least one communication interface based on the association if the at least one memory does not comprise the named data object.

11.	(Previously presented) The method of claim 10, wherein:
associating the name of the requested data object with an identifier of the first one of the at least one communication interface in the at least one memory comprises storing an entry comprising the association in the at least one memory;
receiving the named data object on the one or more further ones of the at least one communication interface if the at least one memory does not comprise the named data object 
forwarding the named data object on the first one of the at least one communication interface based on the association if the at least one memory does not comprise the named data object comprises forwarding the new data object on a communication interface associated with an active entry stored in the at least one memory if a name of the new data object matches a requested data object name associated with the active entry; and 
wherein the method further comprises removing the active entry from the at least one memory or deactivating the active entry in the at least one memory if the new data object is forwarded on the communication interface associated with the active entry.

12.	(Canceled)

13.	(Previously presented) A non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more processors of a system, cause the system to carry out operations including:
receiving an interest message for requesting a single named data object on a first one of at least one communication interface, the interest message comprising a name of a requested data object, at least one name component of the name of the requested data object named comprising a range of names expressing an approximation of the name of the single data object;
determining whether at least one memory comprises a named data object having a name falling within the range of names of the single named data object;

forwarding the interest message on one or more further ones of the at least one communication interface if the at least one memory does not comprise the named data object;
associating the name of the requested data object with an identifier of the first one of the at least one communication interface in the at least one memory if the at least one memory does not comprise the named data object;
receiving the named data object on the one or more further ones of the least one communication interface if the at least one memory does not comprise the named data object; and
forwarding the named data object on the first one of the at least one communication interface based on the association if the at least one memory does not comprise the named data object.

14.	(Canceled)


Allowable Subject Matter
Claims 1-6, 10-11 and 13 are allowed. 
The following is an examiner's statement of reasons for allowance: 
Regarding claims 1, 10 and 13, the applicant substantially amended the claims, further narrowing the scope. An updated search has been performed and no new prior art has been found that solely, or in any reasonable combination, reads on the limitations in the amended claims. The applicant’s arguments regarding the rejection of the amended claims using the prior art on amended claims 1, 10 and 13. 
Claims 2-6 and 11 are allowed as they depend on the allowable claims 1 and 10, respectively. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474